ITEMID: 001-93199
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: VLASENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: The applicant, Mr Vadim Viktorovich Vlasenko, is a Ukrainian national who was born in 1962 and lives in Kryvy Rig, Dnipropetrovsk Region, Ukraine. The Ukrainian Government (“the Government”) were represented by Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant worked at a joint stock company, “K”. In 1995 he retired.
In July 1995 a medical expert commission recognised the applicant as having a number of work-related illnesses. As a result K paid him a lump sum in compensation and started to pay him a monthly pension.
On 1 July 1998 the applicant instituted civil proceedings in the Tsentralno-Miskyy District Court of Kryvy Rig (“the District Court”) against K, seeking a recalculation of the above-mentioned payments.
On 16 February 1999 the defendant requested the court to order an accountant’s report on the calculation of the payments in question. The court allowed this request.
On 1 March 1999 the expert opinion was read out at a court hearing.
On 18 March 1999 the District Court found for the applicant.
On 25 October 1999, upon an appeal by the defendant, the Dnipropetrovsk Regional Court (since June 2001 the Dnipropetrovsk Regional Court of Appeal) quashed that judgment on the ground that the first-instance court had wrongly calculated the amounts awarded, and ordered a retrial.
The District Court’s hearing scheduled for 8 February 2000 was adjourned at the applicant’s request because he was preparing an additional claim. This claim, apparently for additional payments, was lodged on 22 February 2000. Further additional claims were lodged by the applicant on 11 July 2001 and 4 March 2002.
On 15 March 2000 the District Court ordered, at the defendant’s request, a forensic examination by an accountant. The defendant subsequently refused to bear the costs of the forensic examination in view of lack of funds and the expert terminated the examination. The file was transferred back to the District Court and the next hearing took place on 9 April 2001.
On 17 July 2001 the District Court joined, at the defendant’s request, the local department of the State Social Security Fund (Виконавча дирекція Фонду соціального страхування від нещасних випадків на виробництві і професійних захворювань в м. Кривому Розі) to the proceedings as a co-defendant.
On 20 July 2001 the District Court found for the applicant.
On 10 January 2002, following an appeal by K, the Dnipropetrovsk Regional Court of Appeal quashed the judgment of 20 July 2001 on the ground that the lower court had wrongly calculated the amounts awarded and ordered a retrial.
On 11 June 2002 the District Court found for the applicant.
From 10 July to 31 October 2002 the domestic courts examined the matter of admissibility of the appeal by K against the last-mentioned judgment. Eventually, K lodged an appeal in compliance with the procedural requirements prescribed by law and the proceedings on the merits resumed.
On 27 January 2003 the Dnipropetrovsk Regional Court of Appeal upheld the judgment of 11 June 2002.
On 15 December 2003 the Supreme Court of Ukraine rejected an appeal in cassation by K.
